UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7105



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LUCY BAWUAH, a/k/a Lucy Tetteh,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-99-413, CA-01-578-A)


Submitted:   October 18, 2001             Decided:   October 29, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lucy Bawuah, Appellant Pro Se. Eugene Joseph Rossi, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lucy Bawuah seeks to appeal the district court’s order denying

her motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).     We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court. United States v. Bawuah, Nos. CR-99-413; CA-01-578-A (E.D.

Va. May 8, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          DISMISSED




                                  2